NOTICE OF ALLOWABILITY

After Final Response Filed
	Applicant after final response, filed March 26, 2021, has been entered.  

Claims Allowed
	Claims 1-9, 11-12, 14-27 and 29-31 are allowed.  

Reasons for Allowance
The following is a statement of reasons for allowance:  Regarding claims 1-9, 11-12 and 14-26, the prior art does not teach or fairly suggest the invention as recited in independent claims 1, 16 and 24 of the instant reissue application.  The prior art does not teach or fairly suggest an actuator to move the first and second flexible elements and a retaining mechanism to maintain the actuator in a one of several positions, as is recited in claim 1.  The prior art also does not teach or fairly suggest a system with a stabilizer that is moveable from a first position to a second position and includes a flexible stabilizer receiving element that is movable within a lumen of the flexible stabilizing receiving element, as is recited in claim 16.  The prior art also does not teach or fairly suggest first and second elements having a tubing on an intermediate portion to increase the diameter of the flexible elements.  Edwards et al. and Baptiste et al. teach devices where the flexible elements are either expanded or non-expanded (they do not teach several positions).  Nakao, U.S. Patent No. 7,396,329, teaches a balloon 16 that has inflatable end members 26, 28 and a plurality of spacer rods 30 connecting the end members 26, 28 and in the inflated configuration, rods 30 push end members 26, 28 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /GKD/
Conf:  /GAS/